COURT OF APPEALS
SECOND
DISTRICT OF TEXAS
FORT WORTH
NO. 2-03-308-CR
 
DAVID MARK VEAL
                                                             
   APPELLANT
V.
THE STATE OF TEXAS
                                                             
    STATE
----------
FROM 355TH DISTRICT COURT OF HOOD COUNTY
----------
MEMORANDUM OPINION(1)
AND JUDGMENT
----------
We have considered the appellant's "Motion To Withdraw Notice Of
Appeal." The motion complies with rule 42.2(a) of the rules of appellate
procedure. Tex. R. App. P. 42.2(a). No decision of this court having been
delivered before we received this motion, we grant the motion and dismiss the
appeal. See id.; Tex. R. App. P. 43.2(f).
 
                                                                      
PER CURIAM
 
PANEL D: LIVINGSTON, DAUPHINOT, and HOLMAN, JJ.
DO NOT PUBLISH
Tex. R. App. P. 47.2(b)
DELIVERED: August 28, 2003

1. See Tex. R. App. P. 47.4.